NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


SAMUEL SWEET, DOC #H43694,                    )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D18-4557
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed November 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Donald D. Jacobson, Judge.

Samuel Sweet, pro se.



PER CURIAM.


              Affirmed.


SLEET, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.